       Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

LEKEISHA HENRY, INDIVIDUALLY,
AND ON BEHALF OF HER MINOR
CHILDREN, MARKISHIA GRIFFIN
AND DEMARCUS HENRY                                                                  PLAINTIFFS

v.                                                                     3:20-cv-353 DPJ-FKB
                                                    Civil Action No.: ____________________________

CITY OF MADISON, MISSISSIPPI,
CHIEF GENE WALDROP, IN HIS
OFFICIAL CAPACITY, OFFICER
JOHN DOES 1-11, IN THEIR
INDIVIDUAL AND OFFICIAL
CAPACITIES, OFFICER JANE DOE,
IN HER INDIVIDUAL AND OFFICIAL
CAPACITY, AND/OR OTHER EMPLOYEES,
INCLUDING SUPERVISORY OFFICIALS
WHOSE IDENTITIES ARE CURRENTLY
UNKNOWN                                                                           DEFENDANTS

                                         COMPLAINT
                                    (Jury Trial Demanded)

       COME NOW Plaintiffs LeKeisha Henry, Individually, and on behalf of her minor

children, Markishia Griffin and Demarcus Henry (hereinafter “Plaintiff Henry,” “Plaintiff

M.G.,” “Plaintiff D.H.,” or collectively “Plaintiffs”), by counsel, and file this, their Complaint

against City of Madison, Chief Gene Waldrop, In His Official Capacity, Officer John Does 1-

11, In Their Individual and Official Capacities, Officer Jane Doe, In Her Individual and

Official Capacity, to recover actual and punitive damages (against the individually named

Defendants) for the Defendants violation of Plaintiff’s Fourth (4th), Fifth (5th), Eighth (8th),

and Fourteenth (14th) Amendment rights to be free from excessive force, cruel and unusual

punishment, and rights to substantive due process without intentional exposure to known

danger, and all other claims made actionable pursuant to 42 U.S.C. §1983, Monell
      Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 2 of 14




violations, attorney’s fees pursuant to 42 U.S.C. §1988, and also the common law right to be

free from actions of city law enforcement evincing reckless disregard for the Plaintiffs

made actionable pursuant to the Mississippi Tort Claims Act (“MTCA”), and Mississippi

common law and would show unto the Honorable Court the following, to-wit:

                                          PARTIES

   1. Plaintiff Henry is an adult resident citizen of Hinds County, Mississippi, residing at

       133 East Santa Clair Street, Jackson, MS 39212. At all times relevant herein, Plaintiff

       Henry is the mother of Plaintiffs M.G. and D.H., and all Plaintiffs resides at the

       aforementioned address.

   2. Defendant City of Madison (hereinafter Defendant City) is a city entity that may

       be served with process by service on Susan Crandall, City Clerk, at 1004 Madison

       Avenue, Madison, MS 39110.

   3. Defendant Officer John Does 1-11 (hereinafter Defendant Does), employed with

       the City of Madison, MS are adult resident citizens of Mississippi, and they may be

       served with process at 2001 Main Street, Madison, MS 39110.

   4. Defendant Officer Jane Doe (hereinafter Defendant Jane), employed with the

       City of Madison, MS is an adult resident citizen of Mississippi, and she may be served

       with process at 2001 Main Street, Madison, MS 39110.

                                JURISDICTION and VENUE

   5. This action is being brought pursuant to 28 U.S.C. §1331, 28 U.S.C. §1343 (1-4), and

       2202 as this case involves a Federal Question based on Plaintiffs’ protected rights

       under the U.S. Constitution particularly the 4th, 5th, 8th,and 14th Amendments and 42

       U.S.C. §1983 and §1988. Plaintiffs further invoke the supplemental jurisdiction of
   Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 3 of 14




   this Court to adjudicate State law claims pursuant to 28 U.S.C. §1367. These pendent

   state law claims include, without limitation, Title 11, Chapter 46, known as the

   Mississippi Tort Claims Act, §11-7-13 of the Mississippi Code of 1972, as amended,

   common law claims of negligence and intentional torts.

6. Venue is proper in the Southern District of Mississippi, pursuant to 28 U.S.C. §1391

   since the actions complained of giving rise to this claim occurred in this judicial

   district. The matter in controversy exclusive of interests and costs exceeds

   $100,000.00 (One Hundred Thousand Dollars).

                                   STATEMENTS

7. On October 10th, 2019, approximately twelve (12) unidentified officers of the City of

   Madison approached Ms. Henry’s residence (with badges covered up) and entered

   her home without permission. Said officers claimed to be in search of Plaintiff

   Henry’s son, Plaintiff D.H., for skipping an alleged court date. The defendant officers

   administered physical and mental injuries to Plaintiffs using excessive force. During

   the course of this unconstitutional assault, not one single officer attempted to stop

   the attack, intercede to prevent further abuse or offered proper medical assistance

   to Plaintiff Henry, M.G., or D.H. after they were obviously suffering physical and/or

   mental illness, injury, and a medical emergency. This unconscionable conduct

   violated both Federal and State Law. Justice for these acts is sought by this lawsuit.

                                       FACTS

8. The actions involved in this case are the result of the practices, policies and/or

   customs of Defendant City of Madison Police Department employees including the
   Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 4 of 14




   Chief, Officers, other supervisory officials, and/or other employees in the operation

   of the jail.

9. This is a claim for Federal law violations, State law negligence, and intentional torts

   filed by Plaintiffs. These violations caused pain and suffering to Plaintiffs on October

   10th, 2019.

10. Specifically, on October 10th, 2019, approximately twelve (12) unidentified officers

   of the Defendant City approached Plaintiff Henry’s residence with their badges

   covered up. The twelve (12) John Does (one confirmed female) then entered

   Plaintiff Henry’s home against her wishes.

11. Defendant Officers stated that they were looking for Plaintiff Henry’s son, Plaintiff

   D.H., regarding an issue of skipping a court date, but Ms. Henry informed said

   officers that she was unsure if her son was home because he usually stayed the night

   with his girlfriend.

12. At no time herein did any officer present a search warrant and/or arrest warrant.

13. Thereafter, Officer John Doe 1 snatched the screen door open and kicked Ms. Henry

   into her sofa, causing her to land on the floor. Officer Jane Doe then grabbed Plaintiff

   Henry’s arm and said “I don’t give a f*ck.” The same female officer then threw

   Plaintiff M.G. on top her mother.

14. Plaintiff M.G., a ten (10) year old, thought that they were victims of a home invasion

   because the officers wore no badges to identify themselves. Plaintiff M.G. was later

   pushed against the wall with so much force that it caused her to bounce back from

   the wall and hit the floor. Despite all of this, the defendant officers continued their
   Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 5 of 14




   assault on Plaintiff M.G., and made obscene remarks such as “You made some

   animals.”

15. One of Plaintiff Henry’s sons attempted to record the incident, but he was taken

   outside and also brutally beaten by the defendant officers.

16. At all times relevant herein, Plaintiff D.H. was hidden, locked inside of his bedroom.

   Plaintiff D.H. was threatened many times by the officers identifying him as the

   person they were looking for. Finally, the defendant officers left the residence.

17. It was later discovered by Plaintiff Henry that there was no search warrant or arrest

   warrant in place. As a result of the Defendants’ negligent actions and severe

   misconduct, Plaintiff Henry suffered severe injuries and damages such as a

   dislocated arm, which required surgery and injuries to the side of the body. Plaintiff

   M.G. suffered injuries to her back and the side of her face, as well as suffered mental

   and emotional anguish. Plaintiff Henry’s younger son suffered injuries to his body as

   a whole, and Plaintiff D.H. suffered mental and emotional anguish as a result of this

   incident.

18. Plaintiff Henry was later transported to the University of Mississippi Medical Center

   via AMR transportation service, and Plaintiff M.G. received medical treatment at the

   same facility for injuries to her back.

19. At all relevant times, the individual Defendants were working in their official

   capacities.

20. At all relevant times, Defendant Chief Waldrop was the commanding officer

   throughout the entire incident and responsible for the actions and/or omissions of

   the aforementioned officers. He was also responsible for insuring that Plaintiffs
   Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 6 of 14




   were kept safe. Chief Waldrop failed to keep Plaintiffs safe from harm caused by the

   acts of those under his command.

21. The resulting injuries sustained by Plaintiffs were caused solely by the Defendants,

   in violation of Plaintiffs’ Civil and Constitutional rights, Mississippi State law and

   without any cause, provocation, or negligence on the part of Plaintiffs contributing

   thereto. A Notice of Claim was timely filed with Defendants.

                            FIRST CAUSE OF ACTION
       (Excessive Force, Violation of Due Process and Cruel and Unusual
                         Punishment under 42 §1983)

22. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 22, inclusive, as if fully set forth herein.

23. Defendant “John Does 1-11” and “Jane Doe” assaulted Plaintiffs with excessive force,

   failed to obtain medical attention for Plaintiffs following the assault, and thereby

   violated Plaintiffs’ due process rights, used excessive physical force, and

   implemented cruel and unusual punishment. These acts were unconstitutional in

   violation of Plaintiffs’ 4th, 5th, 8th, and 14th Amendment Rights. At all times relevant

   herein, Plaintiffs were not detainees, prisoners, or in possession of any weapon. This

   treatment was a violation of Plaintiffs’ due process rights to be free from cruel and

   unusual punishment and excessive force.

24. As a result, Plaintiffs suffered serious injuries, pain and suffering, and loss of

   enjoyment of life.

                          SECOND CAUSE OF ACTION
       (Negligent Training, Supervision and Retention as to Defendants
                     City of Madison and Chief Waldrop)
   Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 7 of 14




25. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 25, inclusive, as if fully set forth herein.

26. At all relevant times, Defendant City of Madison and Defendant Chief Waldrop had a

   duty to screen applicants for hire to its Police Department, retention to its Police

   Department or to discharge from its employ those employees who were not fit,

   suitable, properly trained and instructed, that constituted a potential menace,

   hazard, or danger to the public, those with vicious propensities and those with

   emotional, physical, psychological racists, biased and/or physiological traits or

   characteristics unsuitable, unstable, or contradicted for such employment.

27. At all relevant times, it was the duty of Defendant City of Madison and Defendant

   Chief Waldrop to sufficiently hire, train and retain personnel within the Police

   Department and at the supervisory, and lower ranked levels so as to sufficiently

   discipline, supervise, and put into effect appropriate rules applicable to the duties,

   behavior and activities of their servants, agents, officers, other police department

   employees and/or personnel.

28. Upon information and belief, the individually-named City of Madison Police

   Department including “John Does 1-11” and “Jane Doe” that beat and left Plaintiffs

   without seeking medical assistance without giving them medical care were

   improperly trained, supervised and retained by Defendants City of Madison and

   Chief Waldrop. Furthermore, these individually-named Defendants responsible for

   Plaintiffs’ injuries had prior histories of using excessive force and were known

   threats to members of the public and therefore improperly retained.
   Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 8 of 14




29. As a result of the Defendants’ negligence in its training, supervisory and retention of

   the Defendant officers, and police department personnel, the Plaintiffs were caused

   to suffer grave injuries, without fault or contribution by the Plaintiffs.

                           THIRD CAUSE OF ACTION
                  (Supervisory Liability under 42 U.S.C. §1983)

30. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 30, inclusive, as if fully set forth herein.

31. Upon information and belief, among the individually-named Defendants were

   supervisors, liked Defendant Chief Waldrop/Sheriff Tucker, “John Does 1-11,” and

   “Jane Doe” who were assigned to supervise and control the actions of the named

   City of Madison/Madison County Police/Sheriff Department employees.

32. These Defendants violated their supervisory duties by failing to ensure that

   officers/deputies under their supervision properly monitored, cared for and

   protected from harm, those in their custody like the Plaintiffs. By participating in

   and/or ordering the vicious attack on Plaintiffs, and failure to provide medical care

   thereafter, without justification, these supervisory officials violated §1983’s

   requirements. And once ordered, they failed to limit the attack, thereby making use

   of force excessive and the punishment cruel and unusual punishment. These

   supervisory officials also did not ensure that Plaintiffs receive immediate medical

   care and caused them to be beaten.

                            FOURTH CAUSE OF ACTION
                   (Failure to Intervene under 42 U.S.C. §1983)

33. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 33, inclusive, as if fully set forth herein.
   Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 9 of 14




34. Each of the individually-named Defendants had a duty to intervene when they saw

   illegal conduct taking place in connection with the beating. Also, they failed to

   intercede when Plaintiffs were forcibly dragged, exposed to excessive force, and

   when they were not provided immediate medical care.

35. In particular, once Plaintiffs were assaulted and restrained on the floor, no

   defendants interceded when Defendant Does excessively assaulted Henry, M.G., and

   D.H. the Defendants failure to stop these attacks and provide medical care violated

   the individually-named Defendants’ duty to intervene and put a stop to the

   unconstitutional acts taking place.

36. The failure of these Defendants to do so contravened Plaintiffs’ constitutional rights

   and violated 42 U.S.C. §1983. As a result, Plaintiffs suffered serious physical injuries,

   including loss of enjoyment of life.

                             FIFTH CAUSE OF ACTION
                           (Monell under 42 U.S.C. §1983)

37. Plaintiffs hereby repeat and reallege each and every allegation in paragraph 1

   through 36, inclusive, as if fully set forth herein.

38. At all relevant times, Defendants City of Madison and Chief Waldrop maintained a

   custom, practice and/or policy of delaying and/or denying medical care to

   individuals who didn’t appear to be experiencing any serious medical ailments.

   Instead of simply seeking medical assistance for Plaintiffs, City of Madison officers

   routinely used cruel and unusual punishment against individuals similar to

   Plaintiffs.
  Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 10 of 14




39. This policy, custom and/or practice is deliberately indifferent to the constitutional

   rights of individuals like Plaintiffs herein and allowed for the individually-named

   defendants to deprive the Plaintiffs of their rights under both Federal and State law.

40. As a result of the foregoing, the Plaintiffs were needlessly ignored medical treatment

   and sustained significant injuries as a result of delay in medical treatment.

41. Upon information and belief, City of Madison officers/personnel including “John

   Does” that failed to seek medical care for Plaintiffs were improperly trained,

   supervised and retained in violation of the standards set out by the Monell doctrine.

   Furthermore, these Defendants responsible for Plaintiffs’ injuries were also

   improperly retained.

42. As a result of the Defendants’ deliberate indifference to its training, supervisory and

   retention of the Defendant officers, the Plaintiffs were caused to suffer grave

   injuries, without fault or contribution by any of the Plaintiffs.

                           SIXTH CAUSE OF ACTION
          (Negligence of Defendants “John Does 1-11” and “Jane Doe”)

43. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 42, inclusive, as if fully set forth herein.

44. Defendants John Does 1-11 and Jane Doe negligently failed to provide for the safety,

   security and protection of the Plaintiffs by failing to comply with the City/County

   Police/Sheriff Department’s own rules of conduct as it related to use of force and

   getting medical assistance for individuals in need. City of Madison/Madison County

   had implemented a set of guidelines regarding use of force that prohibited the

   assault and battery of individuals. The policies also required officers/deputies to

   obtain medical care for individuals who were in obvious need of such care. The
  Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 11 of 14




   name Defendants’ failure to recognize that Plaintiffs were in immediate need of

   medical care was in violation of these policies and constituted negligence including

   the negligent infliction of emotional distress that exacerbate their condition.

45. As a result of the foregoing negligent acts, Plaintiffs sustained serious physical

   injuries and damages.

                          SEVENTH CAUSE OF ACTION
     (Intentional Torts under Mississippi State Law – Assault and Battery)

46. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 45, inclusive, as if fully set forth herein.

47. As a result of the individually-name Defendants’ actions, including the beating of the

   Plaintiffs as well as forcefully entering the Plaintiffs’ home without permission,

   search/arrest warrant, or justification, the Plaintiffs were wrongfully assaulted and

   battered without just or probable cause or provocation. These actions also resulted

   in the intentional infliction of emotional distress.

48. As a result of the foregoing, the Plaintiffs suffered serious physical injuries and pain

   and suffering.

                             EIGHTH CAUSE OF ACTION
                             (Reckless Endangerment)

49. Plaintiffs hereby repeat and reallege each and every allegation in paragraph 1

   through 48, inclusive, as if fully set forth herein.

50. Plaintiffs would show unto the Court the Defendants took actions that recklessly

   endangered the safety and well-being of all Plaintiffs.

                              NINTH CAUSE OF ACTION
                                (Reckless Disregard)
  Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 12 of 14




51. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 50, inclusive, as if fully set forth herein.

52. Plaintiffs would show unto the Court the Defendants took actions that had reckless

   disregard for the safety and well-being of all Plaintiffs.

                              TENTH CAUSE OF ACTION
                                  (Trespassing)

53. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 52, inclusive, as if fully set forth herein.

54. Defendants intentionally walked onto and entered Plaintiffs’ residence without their

   consent or any other valid privilege.

                            ELEVENTH CAUSE OF ACTION
                                (Abuse of Process)

55. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 54, inclusive, as if fully set forth herein.

56. Defendants intentionally misused the legal process by brutally attacking and

   wrongfully detaining all Plaintiffs.

57. The element of malice or ulterior motive should be inferred from the Defendant

   Officers willful abuse of process.

58. If such inference fails, malice specifically exists in that Defendant Officers acted with

   malice and conscious disregard for the rights of Plaintiffs in that their ulterior

   purpose in misusing the legal process was to severely harm Plaintiffs while not

   executing their lawful duties to actually serve and protect Plaintiffs and other

   similarly situated individuals.

59. As a proximate result of Defendants’ abuse of process, Plaintiffs suffered damages.
     Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 13 of 14




                            PRAYER FOR APPROPRIATE RELIEF

   60. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

      through 59, inclusive, as if fully set forth herein.

   61. As a result of the intentional and/or reckless disregard and/or grossly negligent

      and/or other negligent acts of Defendants named herein, Plaintiffs have suffered

      severe and permanent damages for which the Defendants should be held jointly and

      vicariously liable.

   62. All Defendants are jointly and severally liable to Plaintiffs for the following damages:

      past, present and future physical pain, suffering and mental anguish and emotional

      anguish; lost wages, and all other damages to be proved at trial.

   63. Plaintiffs bring this action against all Defendants and demand judgment and

      compensatory damages as a result of the negligent and/or intentional acts

      enumerated herein in an amount to be determined by this Court.

   64. The acts of Defendants enumerated herein were so grossly negligent and reckless;

      utterly offensive, and were committed with such utter disregard for the rights of

      Plaintiffs and others similarly situated as to amount to willful, wanton, and/or

      intentional misconduct, thereby entitling Plaintiffs to an award of punitive damages

      to be determined by the Court, with this amount being sufficient to deter these

      Defendants from continuing this conduct in the future.

      WHEREFORE, THE ABOVE BEING CONSIDERED, the Plaintiffs respectfully pray for

the judgment against all Defendants, including compensatory damages, punitive damages

against the individually named Defendants, any and all damages allowed by State and

Federal law including attorney’s fees under 42 U.S.C. §1988, pre-judgment interest, post-
     Case 3:20-cv-00353-DPJ-FKB Document 1 Filed 05/20/20 Page 14 of 14




judgment interest, attorney’s fees, in an aggregate amount well above the jurisdictional

amount needed to bring this case in this Court.

       THIS, the 20th day of May, 2020.

                                                  LEKEISHA HENRY, et al., Plaintiffs

                                          By:     __/s/ Carlos E. Moore_________________
                                                  Carlos E. Moore, MSB# 100685

OF COUNSEL:

THE COCHRAN FIRM – Mississippi Delta
306 Branscome Drive
P. O. Box 1487
Grenada, MS 38902-1487
662-227-9940 – phone
662-227-9941 – fax
Email: cmoore@cochranfirm.com
